Appeal from an order of the Albany County Court affirming the judgment of eviction made by the Albany City Court. The tenant-appellant never accepted the proposal embodied in the letter of May 17, 1945. Furthermore the landlord-respondent was not a party to the proposal, nor was it a party to nor did it subsequently ratify any agreement to extend the terms of the lease or to make other space in the building available. The trial court correctly *839excluded the evidence relative to such an alleged agreement and properly granted the order of eviction as a matter of law. Judgment and order unanimously affirmed, with costs. Present — Hill, P. J., Heffernan, Brewster, Foster and Deyo, JJ.